AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                           Page 1of1



                                    UNITED STATES DISTRICT COURT
                                              SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                            JUDGMENT IN A CRIMINAL CASE
                                     v.                                                  (For Offenses Committed On or After November 1, 1987)


                      Nelson Noe Hernandez                                               Case Number: 2: 19-mj-8855

                                                                                         Federal Defenders
                                                                                         Defendant's Attorney


REGISTRATION NO. 84213298
THE DEFENDANT:
 IZI pleaded guilty to count(s) 1 of Complaint
                                           ~~-~~----------------------~

 D was found guilty to count( s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                   Nature of Offense                                                                       Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                             1

D The defendant has been found not guilty on count(s)
                                                                                     ~-----------------~

D Count(s)                                                                               dismissed on the motion of the United States.
                  ~--~------------~




                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                              IZI TIME SERVED                                         D _ _ _ _ _ _ _ _ _ days

IZI Assessment: $10 WAIVED IZI Fine: WAIVED
IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.
D Court recommends defendant be deported/removed with relative,                           charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                               Tu sda , March 26, 2019
                                               FILED                           Da e of Imposition of Sentence

                                               MAR 2 6 2019
             DUSM                       CL.ER!<, U.S. DISH1!CT COl.HH H                 ORABLE RUTH B M    EZ MONTENEGRO
                                  SOUTHERiJ DISTRICT OF CAi..li~C;R              ,    ITED STATES MAGISTRATE JUDGE
                                 r:;v                     e_F        ::..:_:~:·.n_y


Clerk's Office Copy                                                                                                                  2: 19-mj-8855
